Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, “the indicator locking mechanism” lacks antecedent basis. In claim 5, “The valve system” lacks antecedent basis. It is believed that claim 5 should be dependent upon at least one of claims 1-4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al (US 6,481,459). The patent of Fukano et al discloses a valve system comprising: a valve assembly (16) that operates to open and close a control valve (46); a valve position indicator (108) including a valve open/close indicator wherein the open/close indicator located on the top of the valve assembly; wherein the valve position indicator is in threaded engagement with a body of the valve assembly and securely locked in alignment with a position of the control valve by a lock ring (114); see Figure 1 and col. 4, line 54 through col. 5, line 5.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al (US 2005/0139268) in view of Fukano et al. The patent of Kremer et al discloses a valve system comprising: a valve assembly (14) that operates to open and close a control valve (20); a valve position indicator (30) including a valve open/close indicator wherein the open/close indicator located on the top of the valve assembly; wherein the valve position indicator is in threaded engagement with a body of the valve assembly; see paragraph [0021]. The valve position indicator (30) is not and securely locked in alignment with a position of the control valve by a lock ring. The patent to Fukano et al teaches the above exception in providing a lock ring (114) to securely lock in position a valve position indicator with a position of the control valve; see Figure 1 and col. 4, line 54 through col. 5, line 5. In view of the teaching of Fukano et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lock ring to the valve system of Kremer et al for the purpose of securely locking the valve position indicator in position. As to claim 5, the valve system of Kremer et al is coupled to a gas cylinder; see paragraph [0003].

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al in view of Fukano et al as applied to claim 5 above, and further in view of Despres et al (US 2018/0356041). The gas cylinder of Kremer et al lacks having a reagent gas and an absorbent within the interior volume of the cylinder. The patent publication of Despres et al teaches the above exception in disposing a reagent gas and an absorbent within the interior volume of a gas cylinder; see paragraph [0024]. Despres et al teaches the adsorbent can be carbon based; see lines 7 and 8 of paragraph [0042]. In view of the teaching of Despres et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reagent gas and a carbon based . 
 As to claim 9, a carbon based adsorbent is considered to be capable of adsorbing at least one of the listed gases.
As to claim 10, it is well known to one of ordinary skill in the art to use a pressure regulator to control the pressure in a gas cylinder of Kremer et al.
As to claim 11, Despres et al teaches the use of several of the listed gases as the reagent gases, including hydrogen fluoride and hydrogen chloride; see paragraph [0045]. In view of the teaching of Despres et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected hydrogen fluoride or hydrogen chloride as the reagent gas.
As to claim 12, it would have been an obvious multiplication of parts to combine more than one reagent gas in the gas cylinder of Kremer et al.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al in view of Fukano et al as applied to claim 5 above, and further in view of Sinha et al (US 2017/0032967). The gas cylinder of Kremer et al lacks having reagent gases comprising at least one dopant source gas and a diluent gas source. The patent publication of Sinha et al teaches the above exception in having at least one dopant source gas and a diluent gas source as reagent gases for the purpose of facilitating the storage and dispensing of gases within the interior volume of a gas cylinder; see the abstract. The dopant gas can be CO or CO2; see paragraph [0027]. The diluent gas source can by hydrogen; see paragraph [0011]. In view of the teaching of Sinha et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one dopant gas source and a diluent gas source within the interior volume of the gas cylinder of Kremer et al .
 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN L LEE/Primary Examiner, Art Unit 3753